                    Case 21-10023-JTD             Doc 108        Filed 02/05/21        Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT pF DELAWARE


    In re:                                                   )     Chapter 11

    WARDMAN HOTEL OWNER, L.L.C., 1                           )     Case No. 21-10023 (JTD)

                              Debtor.                        )
                                                                   Docket Ref. No. 47

               ORDER (I) AUTHORIZING THE DEBTOR TO RETAIN
             AND COMPENSATE PROFESSIONALS UTILIZED IN THE
       ORDINARY COURSE OF BUSINESS AND (II) GRANTING RELATED RELIEF


             Upon the motion (the "Motion")2 of the above-captioned debtor and debtor in possession

(the "Debtor") for entry of an order (this "Order"), (a) authorizing the Debtor to retain and

compensate professionals utilized in the ordinary course of business; and (b) granting related relief,

all as more fully set forth in the Motion; and upon the First Day Decla.rati~n; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

ONde~ of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the Debtor's notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at




'      The last four digits of the Debtor's U.S. tax identification number are 9717. The Debtor's mailing address is 5035
       Riverview Road, NW, Atlanta, GA 30327.

2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



DOCS DE232522.4 92203/001
                Case 21-10023-JTD            Doc 108      Filed 02/05/21    Page 2 of 5




a hearing before this Court (the "Hearing"); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The Debtor is authorized to retain and compensate the professionals identified on

the OCP Lists (collectively, the "OCPs"), attached to the Motion as Exhibit C, in the ordinary

course of business pursuant to the following OCP Procedures:

                a.          Within thirty (30) days of the later of (i) the date of entry of the
                            Order or (ii) the date on which an OCP commences work for the
                            Debtor, such OCP shall cause a declaration of disinterestedness,
                            substantially in the form attached to the Motion as Exhibit B (each,
                            a "Declaration of Disinterestedness"), to be filed with the Court and
                            served upon: (i) Wardman Hotel Owner, L.L.C., 5035 Riverview
                            Road, NW, Atlanta, GA 30327 (Attn: James D. Decker);
                            (ii) Pachulski Stang Ziehl &Jones LLP, 919 N. Market Street, 17th
                            Floor, P.O. Box 8705, Wilmington, DE 19899, Attn: Laura Davis
                            Jones, Esq.(ljones@pszjlaw.com); (iii) the U.S. Trustee, 844 King
                            Street, Suite 2207, Lockbox 35, Wilmington, DE 19801,
                            Attn: Linda Casey (linda.casey@usdoj.gov); (iv) counsel to any
                            statutory committee appointed in this case; and (v) to the extent not
                            listed herein, those parties requesting notice pursuant to rule 2002
                            of the Bankruptcy Rules (collectively, the "Notice Parties").

                 b.         Any party in interest shall have fourteen (14) days after the date of
                            filing of each OCP's Declaration of Disinterestedness
                            (the "Objection Deadline") to object to the retention of such OCP.
                            The objecting party shall file any such objection and serve such
                            objection upon the Notice Parties and the respective OCP on or
                            before the Objection Deadline. If any such objection cannot be
                            resolved within fourteen days of its receipt, the matter shall be
                            scheduled for hearing before the Court at the next regularly
                            scheduled omnibus hearing date that is no less than fourteen days
                            from that date or on a date otherwise agreeable to the parties.
                            The Debtor shall not be authorized to retain and compensate such
                            OCP until all outstanding objections have been withdrawn, resolved,
                            or overruled by order of the Court.


                                                      2

DOCS DE232522.4 92203/001
                 Case 21-10023-JTD             Doc 108      Filed 02/05/21    Page 3 of 5




                 c.          If no objection is received by the Objection Deadline with respect to
                             any particular OCP, the Debtor shall be authorized to: (i) retain
                             such OCP as of the date such OCP commenced providing services
                             to the Debtor; and (ii) compensate such OCP as set forth below.

                 d.          The Debtor shall be authorized to pay, without formal application to
                             the Court by any OCP, 100 percent of fees and disbursements to
                             each of the OCPs retained by the Debtor pursuant to the OCP
                             Procedures upon submission to the Debtor of an appropriate invoice
                             setting forth in reasonable detail the nature of the services rendered
                             after the Petition Date; provided that fees paid to OCPs, excluding
                             costs and disbursements, may not exceed $50,000 per month per
                             OCP, calculated as an average over a rolling three-month period
                             while this chapter 11 case are pending (the "OCP Monthly Cap");
                             provided, furtheN, that the total amount disbursed per quarter, for
                             each OCP does not exceed $100,000 per OCP (the "OCP QuarterlX
                             Cad" together with the OCP Monthly Cap, collectively, the "OCP
                             Caps"). The OCP Caps may be increased by mutual agreement
                             between the Debtor and the U.S. Trustee, provided that the Debtor
                             shall file a notice with the Court and submit notice to the Notice
                             Parties of any such agreed increase.

                 e.          To the extent that fees payable to any OCP exceed the applicable
                             OCP Cap, the applicable OCP shall file a fee application
                             (a "Fee Application") with the Court for the full amount of the
                             OCP's fees in accordance with sections 330 and 331 of the
                             Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the fee
                             guidelines promulgated by the Office of the United States Trustee,
                             and any applicable orders of the Court, unless the U.S. Trustee
                             agrees otherwise.

                 f.          Beginning on the quarter ending March 31, 2021 and for each
                             quarter thereafter during which this chapter 11 case are pending, the
                             Debtor shall within thirty days thereof file with the Court and serve
                             on the Notice Parties a statement with respect to each OCP paid
                             during     the     immediately      preceding     quarterly    period
                             (the "Quarterly Statement").     Each Quarterly Statement shall
                             include: (i) the name of the OCP; (ii) the aggregate amounts paid as
                             compensation for services rendered and reimbursement of expenses
                             incurred by that OCP during the reported quarter; (iii) the amount of
                             fees and expenses invoiced by the OCP during the reported quarter;
                             and (iv) a general description of the services rendered by that OCP.

                 g.          The Debtor reserves the right to retain additional OCPs from time to
                             time during this chapter 11 case by: (i) including such OCPs on an
                             amended version of the OCP List that is filed with the Court and

                                                        3

DOCS DE:232522.4 92203/001
                 Case 21-10023-JTD            Doc 108     Filed 02/05/21    Page 4 of 5




                             served on the Notice Parties; and (ii) having such OCPs comply with
                             the OCP Procedures.

        3.       The Debtor is authorized to supplement the OCP List as necessary to add or remove

OCPs, from time to time in its sole discretion, without the need for any further hearing and without

the need to file individual retention applications for newly added OCPs. In such event, the Debtor

shall file the amended OCP List with this Court and serve such list on the Notice Parties. Each

additional OCP listed in the OCP List shall file with this Court and serve a Declaration of

Disinterestedness on the Notice Parties as provided in the OCP Procedures. If no objections are

filed within fourteen days to any such additional OCP's Declaration of Disinterestedness, then

retention of such OCPs shall be deemed approved by this Court pursuant to this Order without a

hearing or further order.

        4.       Nothing contained herein shall affect the Debtor's or any appropriate party in

interest's ability to dispute any invoice submitted by an OCP, and nothing contained herein shall

preclude the Debtor from seeking authority to pay any OCP in an amount greater than the OCP

Caps, subject to the rights of any party in interest to oppose any such request.

        5.       This Order shall not apply to any professional retained by the Debtor pursuant to a

separate order of the Court.

        6.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

        7.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        8.       The Debtor are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.



DOCS DE:232522.4 92203/001
                Case 21-10023-JTD        Doc 108      Filed 02/05/21     Page 5 of 5




        9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                          JOHN T. DORSEY
        Dated: February 5th, 2021                         UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware
                                                  5

DOCS DE232522.4 92203/001
